Citation Nr: 1526760	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-25 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for schizophrenia, residual type with depression, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The January 2010 rating decision adjudicated the issue as to whether the Veteran was entitled to a disability evaluation in excess of 30 percent for schizophrenia, residual type with depression, due to receipt of a VA hospitalization summary dated in January 2010.  In January 2010, within the one-year period following notice of the January 2010 rating decision, VA received a statement from the Veteran wherein the Veteran stated that he wanted to file a claim for an increased evaluation.  Liberally construed, the Board finds the Veteran's statement to be a timely notice of disagreement with the January 2010 rating decision.  38 C.F.R. § 20.201 (2014).  The January 2010 rating decision is therefore listed as the rating decision on appeal.

Following the January 2010 rating decision, a February 2010 rating decision assigned a higher disability evaluation of 50 percent, effective January 5, 2010, the admission date of the Veteran's hospitalization for schizophrenia.  The issue on appeal is listed as entitlement to a disability evaluation in excess of 50 percent.  

In an October 2010 rating decision, the AOJ denied the claim of entitlement to a TDIU.  Although the Veteran did not file a timely notice of disagreement to this rating decision, the Veteran testified that he continues to be unemployed.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Despite the lack of a timely notice of disagreement, in light of Rice, the Board finds that the issue of entitlement to a TDIU is properly before the Board, as shown on the title page of this decision.

In April 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA medical examination in May 2010 to evaluate the current severity of his service-connected schizophrenia.  During his hearing, the Veteran testified that he has been hospitalized at least three times since his last VA examination.  The evidence shows that the Veteran was hospitalized for his schizophrenia in November 2013.  As the record reflects that there may be a change in the severity of the Veteran's disability, a new VA examination is required.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In addition, the Statement of the Case indicated review and consideration of VA medical treatment records from March 2001 to August 2013.  While there are some VA medical treatment records associated with the claims file, the record appears to be incomplete.  The identified VA medical treatment records must be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).

The issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an increased disability evaluation for schizophrenia.  Appellate adjudication of the TDIU issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new notice letter with respect to his claim of entitlement to a TDIU.

2.  Request all VA medical treatment records from the San Juan VAMC.

3.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his schizophrenia, residual type, with depression.  The claims file must be available for review and the examiner must note that such a review was conducted.

All manifestations and symptoms of the Veteran's schizophrenia, residual type, with depression, must be discussed.  

The examiner must also address the functional impact of the Veteran's schizophrenia, residual type, with depression, on his ability to secure or follow a substantially gainful occupation.  The examiner must elicit a history from the Veteran regarding his work experience, skills, and education.  

A full and complete rationale is required for any opinion expressed.

4.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




